AO 2458 (CASDRev. 02/ 18) Judgment in a Criminal Case                                                                     FILED
                                       UNITED STATES DISTRICT COURT                                                       DEC 1 7 2018
                                            SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA
                                  v.
            JUVENAL DE OLIVEIRA-SILVA (1)
                                                                                Case Number:         18CR5364-W

                                                                             Aron Israelite, Federal Defenders Inc
                                                                             Defendant's Attorney
 REGISTRATION NO.                 72973298
 D -
 THE DEFENDANT:
 IZI pleaded guilty to count(s)         One of the Information

 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
· Title & Section                    Nature of Offense                                                                       Number(s)
  18 USC 1546                        FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                              1
                                     ENTRY DOCUMENTS




      The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 0     The defendant has been found not guilty on count(s)

 D     Count(s)                                                                    dismissed on the motion of the United States.

 1ZJ   Assessment : $100.00-Waived


       JVT A Assessment* : $
 D
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZI   No fine                  D Forfeiture pursuant to order filed                                                    , included herein .
       . IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid . If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                             December 17
                                                                             Date oflmposition of Se



                                                                             HON. THOMA
                                                                             UNITED STA




                                                                                                                               18CR5364-W
AO 245B (CASD Rev. 02/ 18) Judgment in a Criminal Case

DEFENDANT:                JUVENAL DE OLIVEIRA-SILVA (I)                                            Judgment - Page 2of2
CASE NUMBER:              18CR5364-W

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                          18CR5364-W
